Citation Nr: 0529305	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  02-12 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.	Entitlement to service connection for asthma, to include 
the question of timeliness of the substantive appeal.

2.	Entitlement to service connection for heart problems, to 
include the question of timeliness of the substantive appeal. 

3.	Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD) for the 
period prior to January 2, 2003.

4.	Entitlement to a rating in excess of 70 percent for PTSD 
for the period from January 2, 2003.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from June 2002 and June 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut.  The June 2002 rating 
decision granted service connection and assigned an initial 
10 percent rating for PTSD, effective May 14, 2001; and 
denied service connection for bilateral hearing loss.  The 
veteran filed a timely appeal of the June 2002 decision, 
including with the initial assigned rating for his service-
connected psychiatric disability.  The RO has since granted 
service connection for bilateral hearing loss, and so that 
issue is no longer before the Board for appellate 
consideration.  See generally Grantham v. Brown, 114 F.3d 
1156 (1997).

Thereafter, in its August 2002 decision, the RO increased to 
30 percent the initial rating for PTSD, and assigned an 
earlier effective date for the grant of service connection 
for this disability of April 27, 2001.  In January 2003, the 
veteran provided testimony during a hearing before RO 
personnel, and a transcript of the proceeding is of record.  
In October 2003, the RO granted a 70 percent rating for PTSD, 
effective January 2, 2003.  

Since the veteran's claims for increase each involve requests 
for a higher initial rating following the grant of service 
connection, the claims must be adjudicated in accordance with 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a 
veteran appeals his initial rating, VA must consider whether 
he is entitled to a "staged" rating to compensate him for 
times since filing his claim when his disability may have 
been more severe than at others).  Moreover, while the RO has 
increased the rating for PTSD in two instances during the 
pendency of the appeal, the veteran has continued his appeal, 
requesting even higher ratings.  See A.B. v. Brown, 6 Vet. 
App. 35, 39 (1993) (the veteran is presumed to be seeking the 
highest possible rating for a disability unless he expressly 
indicates otherwise).      

In September 2005, the veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge 
(VLJ) of the Board.  A transcript of that proceeding has been 
associated with the claims file.

Also, in a June 2004 rating action the RO denied service 
connection for asthma, and for heart problems.  In December 
2004, the veteran filed a Notice of Disagreement (NOD) with 
this decision, and in April 2005 the RO issued a Statement of 
the Case (SOC).  During the Board hearing, the veteran stated 
that he wished to pursue both of these claims in connection 
with his appeal.  However, as indicated at the hearing, a 
review of the claims file raises a preliminary question of 
whether the veteran has submitted a timely substantive appeal 
regarding these issues.  The Board has accordingly 
characterized those two claims in light of the question of 
timeliness.   

For the reasons discussed below, this case is being REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.

As a final preliminary matter, the Board notes that the 
veteran, through recent correspondence and his September 2005 
hearing testimony, has indicated that his service-connected 
PTSD, along with other physical ailments, has significantly 
impaired his ability to function in an occupational 
environment.  He has not alleged that he is unable to work as 
a result of his psychiatric disability or any other 
condition.  However, the veteran is advised that if he does 
intend to file a claim for a total disability rating based on 
individual unemployability due to one or more service-
connected disabilities, he should contact the RO in reference 
to this matter. 


REMAND

With regard to the veteran's claims for an initial rating 
higher than 30 percent for PTSD for the period prior to 
January 2, 2003, and for a rating higher than 70 percent for 
the period from January 2, 2003, the Board notes initially 
that the veteran has submitted a January 2003 VA 
psychologist's report indicating that he had applied for 
Social Security Administration (SSA) disability benefits as a 
result of his PTSD symptoms.  Thereafter, during the 
September 2005 hearing, the veteran testified that his 
application for SSA benefits had since been denied.  VA's 
duty to assist requires that the records pertaining to the 
veteran's SSA application be obtained, because such records 
may contain evidence relevant to the severity of his 
psychiatric disability.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992); Masors v. Derwinksi, 2 Vet. App. 181 (1992).  
Thus, the RO should obtain all relevant SSA records 
(including a copy of the SSA administrative decision and 
supporting medical records), and associate them with the 
claims file, in accordance with 38 C.F.R. § 3.159(c) (2004) 
for requesting records from Federal facilities.

The RO must also attempt to obtain any additional VA 
treatment records that are pertinent to the claims.  Thus 
far, the claims file includes records from VA medical 
facilities associated with the Connecticut Health Care System 
(HCS) dated March 1998 to February 1999, and January 2003 to 
April 2004, and from the Norwich Vet Center dated from April 
2001 to October 2001.  Hence, there is a likelihood that 
additional medical records are available from February 1999 
up until January 2003 from the Connecticut HCS, as well as 
more recent records from both of the above facilities.  As VA 
has notice of the possible existence of such records and 
their possible relevance to this appeal, they must be 
obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Additionally, the veteran most recently underwent VA 
examination for his service-connected psychiatric disability 
in May 2002.  The evidence received since then includes a 
January 2003 psychologist's report noting a worsening in the 
veteran's PTSD symptoms, which provided the basis for the 
RO's grant of a higher 70 percent rating, effective January 
2, 2003.  The veteran has also alleged that he has since 
undergone treatment for further psychiatric symptoms not 
previously noted on examination.  Given that the last 
examination was over 3 years ago, and the evidence of a 
possible worsening in his overall disability, the Board finds 
that another examination is warranted.  See Caffrey v. Brown, 
6 Vet. App. 377 (1994).  

Pertinent to the claims for service connection for asthma and 
for heart problems, as indicated above, there is a 
preliminary question as to whether the veteran has filed a 
timely substantive appeal concerning these issues.  The RO 
denied each service connection claim in a June 2004 rating 
decision, and notified the veteran of this decision later 
that month.  In December 2004, the veteran submitted a Notice 
of Disagreement with that determination.  The RO then issued 
a Statement of the Case in April 2005 that addressed the 
claims for service connection, at which time the veteran was 
advised that he had until the later of 60 days from the date 
of the Statement of the Case or the remainder of the one-year 
period from the date of notice of the decision appealed in 
which to perfect his appeal.    

The veteran did not send any correspondence to the RO or take 
any further action with regard to the above claims for 
service connection, until during the September 2005 Board 
hearing when he stated that he was continuing to pursue the 
claims and also provided testimony on the merits of the 
claims.  In October 2005, the RO received a statement from 
the veteran reiterating his viewpoint that his claimed asthma 
and hypertension (claimed as a "heart problem") were 
related to service-connected PTSD, along with copies of 
medical journal articles in support of this contention.  
However, there is no indication that the veteran at any point 
filed a VA Form 9 or other document within the requisite time 
frame that may be construed as a timely substantive appeal.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, unless the RO closed the appeal 
pursuant to 38 U.S.C.A. § 7105(d)(3) and 38 C.F.R. § 19.32 
(2004), for failure to file a timely Substantive Appeal, that 
failure did not automatically deprive the Board of 
jurisdiction.  Gonzales-Morales v. Principi, 16 Vet. App. 556 
(2003).  Accordingly, the case must be remanded to allow the 
RO to initially address in writing whether the veteran filed 
a timely Substantive Appeal, and thereby perfected an appeal 
to these issues.  If the RO determines that a timely 
Substantive Appeal has not been filed, the RO should close 
the appeal.  In any event, and Gonzalez-Morales 
notwithstanding, "questions as to timeliness or adequacy of 
response [to a Statement of the Case] shall be determined by 
the Board of Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) 
(emphasis added).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.	Obtain all documents pertaining to an 
award or denial of benefits from the 
SSA, and associate these documents with 
the claims folder.  The SSA records 
should include copies of the agency's 
notice to the veteran of his award or 
denial of disability benefits, as well 
as the medical records upon which the 
SSA based its decision.  

2.	Obtain all outpatient records 
pertaining to the veteran's treatment 
for his service-connected PTSD from VA 
medical facilities affiliated with the 
Connecticut HCS for the period from 
February 1999 to January 2003, and for 
the period since April 2004; and from 
the Norwich Vet Center for the period 
since October 2001.  The RO should 
associate this evidence with the claims 
folder.

3.	Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for PTSD, the records 
of which are not already on file.  With 
his authorization, obtain records from 
each health care provider he identifies.  

4.	Thereafter, schedule the veteran for 
a VA psychiatric examination to 
determine the current severity of his 
service-connected PTSD.  The examination 
should include a review of his pertinent 
history and current complaints, as well 
as a comprehensive clinical evaluation.  
The examiner should assign a Global 
Assessment of Functioning (GAF) score 
and explain what the score means.  The 
claims file, including a copy of this 
remand, must be made available for the 
examiner's review of the veteran's 
documented medical history.  

The examination report should be 
completely legible. If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

5.	Thereafter, the RO should review the 
claims file.  If any development 
is incomplete, the RO should take 
corrective action before readjudication.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.	The RO should then readjudicate the 
veteran's claims for an initial rating 
in excess of 30 percent for PTSD for the 
period prior to January 2, 2003, and for 
a rating in excess of 70 percent for 
PTSD for the period from January 2, 
2003, in light of the additional 
evidence obtained.  If the claims are 
not granted to his satisfaction, prepare 
a supplemental SOC (SSOC) and send it to 
him and his representative.  Give them 
time to respond before returning the 
case to the Board for further appellate 
consideration.

7.	The RO should review documents filed 
by the veteran since April 22, 2005, the 
date the Statement of the Case was 
mailed to him following his December 
2004 Notice of Disagreement addressing 
the issues of service connection for 
asthma and heart problems, to determine 
whether any document constitutes a 
timely Substantive Appeal as to those 
issues.  If the RO determines that a 
timely Substantive Appeal was not filed 
with respect to these issues, the RO 
should close the appeal with respect to 
those issues, and document that action 
in the claims file.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 





_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2004).
 
 
 
 

